Title: To Thomas Jefferson from Ahmad Qaramanli, 24 February 1808
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                  
                     Signore 
                     
                     Sira li 24. Febraro 1808.
                  
                  La mancanza delli Commodi per l’interrotto commercio delle lettere cagionato dalle critiche circostanze delle guerre mi farà credere ingrato ed incivile per avere tardato finora a compire il mio dovere di ringraziare vivamente la Serenissima Republica, e principalmente V.E. per la grazia accordatami di obligare mio Fratello a restituirmi, e mettere in Libertá la mia Moglie, e li miei figli, che giá sono felicemente arrivati in Siracusa sin dal mese d’Ottobre. Questo favore é stato per me molto singolare, e non potró mai dimenticarlo mentre saró in vitá. E siccome io lo riconosco dalla protezione che V.E. ha preso per la mia persona; cosí sopra tutto mi confesso a lei debitore dello stesso e vengo nuovamente a pregarla di continuarmi lo stesso onore benignandosi sastenermi in tutte le occasioni nelle quali avró bisogno del suo valevole parvocinio.
                  Perció mi animo a prendermi la libertá d’incommodare V.E. per agevolarmi nel mio maggiore bisogno in cui mi vedo, per non essersi adempita la seconda mia principale preghiera, che riguardava la mia sussistenza, e quella ancora della mia famiglia; il peso che hó di sostenere la Moglie con quattro figli di maggiore etá oltre le persone e schiavi, e schiave del di loro servizio, mi porta una spesa raddoppiata in un paese straniere dove li generi tutti sono avanzati di prezzo per la numerosa truppa degl’Inglesi, che sono qui di guarnigione, oltre il continuo tragitto delli Vascelli da guerra che hanno in questo porto il loro punto di unione. Se l’usurpatore mio Fratello fosse stato obligato a spedirmi annualmente il prodotto delli miei fondi, e di qualche porzione delle rendite del mio Regno, non avrei forse motivo di dare a V.E., ed alla Serenissima Republica la pena di interessarsi per me. Il patto peró di dovere io contentarmi di quanto egli avrebbe voluto darmi a suo piacere senza che li Stati Uniti fossero responsabili della sua avara ingratitudine, mi toglie ogni speranza di potere riparare, e supplire olli miei bisogni. Che posso mai sperare da un’usurpatore che mi há spogliato di tutto? L’odio ch’egli porta alla mia famiglia, lo renderá piú ostinato per concorrere egli a farmi perire di fame col negarmi li dovuti soccorsi: molto piú che há il pretesto di non essere obligato egli a soccorrermi, e di dovere io restar contento del suo arbitrio capriccioso.
                  In tale stato di desolazione ben puó V.E. considerare se sono nella dura necessitá di implorare il di lui aiuto, per farmi ottenere un’onesto assegnamento per potere io liberarmi dalla angustie che mi affligono, e che presto mi metteranno nell’ultima disperazione. Io non vengo a ripetere li servizii da me prestati, e le perdite sofferte sulla speranza di doverne essere ricompensato come mi fà dal principio promesso. Questo sono ben noti a V.E., ed al Mondo tutto ch’é informato delle mie disgrazie.
                  Supplico solamente l’E.V. acció facendosi carica delle stesse, s’impegnasse a farmi ottenere quanto imploro: non essendo conveniente, che un fedele alleato come sempre sono stato restasse abandonato nelle miserie:
                  Io spero che si compiacerá V.E. farmi rendere quella compassione, e giustizia che meritano le mie circostanze, nelle quali mi trovo, per essermi troppo generosamente fidato olle promesse fattemi a nome delli Stati Uniti, per li quali hó sacrificato tutto quello, che io possedeva, e che poteva sperare coll’aiuto delli miei fedeli Vassalli.
                  Ed augurando a V.E. tutte le felicitá corrispondenti alli suoi meriti, divotamente inchinandola, prontissimo ad ubbidirla mi dice
                  Di V.E.
                  
                     Agmet Bassá figlio
                     Ali Caramal Bassá
                     Tripolie
                  
               